                          Case 2:20-cv-00628-JAM-CKD Document 9 Filed 07/20/20 Page 1 of 6


                    1   Mark A. Ozzello (SBN 116595)
                        Mark.Ozzello@capstonelawyers.com
                    2   Brandon Brouillette (SBN 273156)
                    3   Brandon.Brouillette@capstonelawyers.com
                        Capstone Law APC
                    4   1875 Century Park East, Suite 1000
                        Los Angeles, California 90067
                    5   Telephone (310) 556-4811 / Fax (310) 943-0396
                    6
                        Attorneys for Plaintiff
                    7   Robert Thornton

                    8   Michael J. Nader, SBN 200425
                        michael.nader@ogletreedeakins.com
                    9   Rabia Z. Reed, SBN 317288
                        rabia.reed@ogletreedeakins.com
                10      OGLETREE, DEAKINS, NASH, SMOAK &
                        STEWART, P.C.
                11      500 Capitol Mall, Suite 2500
                        Sacramento, CA 95814
                12      Telephone (916) 840-3150 / Fax (916) 840-3159

                13      [additional attorneys continued on next page]

                14      Attorneys for Defendants
                        Regal Cinemas, Inc., United Artists
                15      Theatre Circuit, Inc., and Edward Theatres, Inc.

                16                                    UNITED STATES DISTRICT COURT
                17                                   EASTERN DISTRICT OF CALIFORNIA
                18
                        ROBERT THORNTON, individually, and on              Case No.: 2:20-cv-00628-JAM-CKD
                19      behalf of other members of the general public
                        similarly situated,                                SECOND JOINT STIPULATION TO
                20                                                         CONTINUE CASE BY 90 DAYS; ORDER
                                       Plaintiff,
                21
                               v.                                          Complaint Filed: January 31, 2020
                22                                                         Trial Date:      None
                        REGAL CINEMAS, INC., a Tennessee                   District Judge:  Hon. John A. Mendez
                23      corporation; UNITED ARTISTS THEATRE
                        CIRCUIT, INC., a Maryland corporation;
                24      EDWARDS THEATRES, INC., a Delaware
                        corporation; CINEWORLD GROUP PLC, a
                25      business entity of unknown form; and DOES 1
                        through 10, inclusive,
                26
                                       Defendants.
                27

                28

                                                                                     Case No. 2:20-cv-00628-JAM-CKD
20cv628.o.71720.d
ocx                                           SECOND JOINT STIPULATION TO CONTINUE CASE 90 DAYS
                          Case 2:20-cv-00628-JAM-CKD Document 9 Filed 07/20/20 Page 2 of 6


                    1   Brooke W. Waldrop (SBN 314486)
                        Brooke.Waldrop@capstonelawyers.com
                    2   Capstone Law APC
                    3   1875 Century Park East, Suite 1000
                        Los Angeles, California 90067
                    4   Telephone (310) 556-4811 / Fax (310) 943-0396

                    5   Attorneys for Plaintiff
                        Robert Thornton
                    6
                        Sarah Zenewicz, SBN 258068
                    7   sarah.zenewicz@ogletreedeakins.com
                        OGLETREE, DEAKINS, NASH, SMOAK &
                    8   STEWART, P.C.
                        Stewart Tower, Suite 1300
                    9   One Market Plaza
                        San Francisco, CA 94105
                10      Telephone (415) 442-4810 / Fax (415) 442-4870
                11      Attorneys for Defendants
                        Regal Cinemas, Inc., United Artists
                12      Theatre Circuit, Inc., and Edward Theatres, Inc.
                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

                                                                                     Case No. 2:20-cv-00628-JAM-CKD
20cv628.o.71720.d
ocx                                           SECOND JOINT STIPULATION TO CONTINUE CASE 90 DAYS
        Case 2:20-cv-00628-JAM-CKD Document 9 Filed 07/20/20 Page 3 of 6


 1          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Robert
 2 Thornton (“Plaintiff”) and Defendants Regal Cinemas, Inc., United Artists Theatre Circuit, Inc.,

 3 and Edward Theatres, Inc. (“Defendants”) (collectively, the “Parties”), by and through their

 4 respective attorneys of record, as follows:

 5          WHEREAS, on January 31, 2020, Plaintiff filed his putative class action complaint in this
 6 action in Sacramento County Superior Court, claiming violations of the following California Labor

 7 Code (“Labor Code”) sections: (1) Violation of California Labor Code Sections 510 and 1198

 8 (Unpaid Overtime); Violation of California Labor Code Sections 1182.12, 1194, 1197, 1197.1, and

 9 1198 (Unpaid Minimum Wages); (3) Violation of California Labor Code Sections 226.7, 512(a),

10 516, and 1198 (Failure to Provide Meal Periods); (4) Violation of California Labor Code Sections

11 226.7, 516, and 1198 (Failure to Authorize and Permit Rest Periods); (5) Violation of California

12 Labor Code Sections 226(a), 1174(d),and 1198 (Non-Complaint Wage Statements and Failure to

13 Maintain Payroll Records); (6) Violation of California Labor Code Sections 201 and 202 (Wages

14 Not Timely Paid Upon Termination); (7) Violation of California Labor Code Section 204 (Failure

15 to Timely Pay Wages During Employment; (8) Violation of Labor Code Section 1198 and

16 California Code of Regulations Title 8, Section 11100 Subdivision 5(A) (Failure to Provide

17 Reporting Time Pay); (9) Violation of California Labor Code Section 2802 (Unreimbursed

18 Business Expenses); (10) Violation of California Business & Professions Code Sections 17200 et

19 seq. (Unfair Business Practices); and (11) Violation of California Business & Professions Code

20 Sections 17200 et seq. (Unfair Business Practices) [sic].

21          WHEREAS, Plaintiff has brought his Complaint on behalf of himself and all current and
22 former California non-exempt employees for Defendants since January 31, 2016;

23          WHEREAS, Defendants removed this case to this Court on March 23, 2020, under the
24 Class Action Fairness Act;

25          WHEREAS, on May 19, 2020 the Parties agreed to and filed a joint stipulation to continue
26   this case by 60 days because the Covid-19 pandemic interfered with the Parties’ ability to litigate
27   this case and to allow Plaintiff to File a First Amended Complaint;
28   ////


                                                  1               Case No. 2:20-cv-00628-JAM-CKD
                          SECOND JOINT STIPULATION TO CONTINUE CASE 60 DAYS
       Case 2:20-cv-00628-JAM-CKD Document 9 Filed 07/20/20 Page 4 of 6


 1          WHEREAS, on May 19, 2020 the Honorable Judge John A. Mendez signed an order
 2 continuing pending case deadlines by 60 days, including the Parties’ Joint Status Report Deadline

 3 from May 22, 2020 to July 21, 2020, and permitting Plaintiff to file a First Amended Complaint;

 4          WHEREAS, on June 8, 2020 Plaintiff filed a First Amended Complaint to add a claim for
 5 Penalties for Violations of California Labor Code, pursuant to PAGA;

 6          WHEREAS, Defendants timely filed their Answer to Plaintiff’s First Amended Complaint
 7 on June 29, 2020;

 8          WHEREAS, in March 2020, Defendants closed all of their theater locations across the
 9 United States due to the COVID-19 pandemic and have substantially reduced operations at their

10 headquarters as a result;

11          WHEREAS, Defendants do not currently have a date certain for when operations will
12 resume in California;

13          WHEREAS, the Parties have met and conferred and agree that these closures substantially
14 interfere with the Parties’ ability to commence discovery at this time including because all

15 California theaters are not currently operating and operations at headquarters are substantially

16 reduced;

17          WHEREAS, the Parties further agree that that because they cannot currently anticipate
18 when discovery in this action could begin in earnest, that scheduling discovery deadlines, setting a

19 deadline for class certification, setting trial or settlement conferences would be premature at this

20 time; and,

21          WHEREAS, the Parties agree that it would serve the interests of judicial efficiency to
22 continue the Parties’ Joint Status Report deadline by 90 days,

23          NOW, THEREFORE, the Parties hereby stipulate and request that the Court continue the
24 Parties’ Joint Status Report deadline by 90 days from July 21, 2020, to October 19, 2020.

25 IT IS SO STIPULATED.

26 ////

27 ////

28 ////


                                                  2               Case No. 2:20-cv-00628-JAM-CKD
                          SECOND JOINT STIPULATION TO CONTINUE CASE 60 DAYS
      Case 2:20-cv-00628-JAM-CKD Document 9 Filed 07/20/20 Page 5 of 6


 1   Dated: July 17, 2020                      Respectfully submitted,
 2                                             CAPSTONE LAW APC
 3
                                           By: /s/ Mark A. Ozzello
 4                                             Mark A. Ozzello
                                               Brandon Brouillette
 5                                             Brooke W. Waldrop
 6                                             Attorneys for Plaintiff Robert Thornton
 7

 8 Dated: July 17, 2020                        Respectfully submitted,
 9                                             OGLETREE, DEADKINS, NASH, SMOAK, &
                                               STEWART, P.C.
10
                                           By: /s/ Rabia Z. Reed
11                                             Michael J. Nader
                                               Sarah Zenewicz
12                                             Rabia Z. Reed
13                                             Attorneys for Defendants Regal Cinemas, Inc., United
                                               Artists Theatre Circuit, Inc., and Edward Theatres Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                3               Case No. 2:20-cv-00628-JAM-CKD
                        SECOND JOINT STIPULATION TO CONTINUE CASE 60 DAYS
       Case 2:20-cv-00628-JAM-CKD Document 9 Filed 07/20/20 Page 6 of 6


 1                                                ORDER
 2          The Court, having read and considered the Parties’ Joint Stipulation filed on July 17, 2020,

 3   orders the following:

 4          1. The Court continue the Parties’ Joint Status Report deadline by 90 days from July 21,

 5              2020, to October 19, 2020.

 6

 7   IT IS SO ORDERED.

 8

 9
     Dated: July 17, 2020                                 /s/ John A. Mendez____________
10                                                        Hon. John A. Mendez
11                                                        United States District Court Judge
                                                          Eastern District of California
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      1                  Case No. 2:20-cv-00628-JAM-CKD
                                             [PROPOSED] ORDER
